Citation Nr: 0501561	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  03-15 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative joint disease of the left knee.

2.  Entitlement to service connection for a left hip 
disability, claimed as secondary to a service-connected left 
knee disability.

3.  Entitlement to service connection for a retained metal 
object in the left leg, claimed as secondary to a service-
connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to May 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted the veteran's claim of 
entitlement to service connection for degenerative joint 
disease of the left knee and assigned a 20 percent disability 
rating effective from May 11, 2001.  


REMAND

This case is not ready for appellate review.  Regarding the 
issue of entitlement to an initial disability rating in 
excess of 20 percent for degenerative joint disease of the 
left knee, the veteran last underwent a VA examination in 
April 2003.  In a July 2004 statement, the veteran asserted 
that his left knee disability had increased in severity and 
that he now required a knee brace.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer 
v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new 
examination where the claimant asserts that a disability has 
increased in severity since the time of the last VA 
examination).  The veteran should be provided a current VA 
joints examination.

In his July 2004 statement, the veteran requested that 
current VA medical records be obtained.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  Current 
records of VA treatment of the veteran should be obtained.

Further, in its December 2004 written brief presentation, the 
veteran's representative asserted that the veteran should be 
considered for separate disability ratings for surgical scars 
on his left knee.  Additional disability evaluations are 
available for scars that are disfiguring; are poorly 
nourished, with repeated ulceration; are tender and painful 
on objective demonstration; or cause any limitation of 
function.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994) (holding that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition).  During the pendency of this appeal, regulatory 
changes amended the rating criteria for evaluating skin 
disorders such as the veteran's surgical scars on his left 
knee.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  This 
amendment was effective August 30, 2002.  When a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA must 
determine whether the law or regulation identifies the type 
of claims to which it applies.  If the statute or regulation 
is silent, VA must determine whether applying the new 
provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  The new 
provision should not be applied to the claim if it would 
produce retroactive effects.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits.").  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  For any date prior to August 30, 
2002, the revised regulations regarding skin disorders cannot 
be applied.

A remand is also required in order to accord due process 
regarding the issues of entitlement to service connection for 
a left hip disability, claimed as secondary to a service-
connected left knee disability, and entitlement to service 
connection for a retained metal object in the left leg, 
claimed as secondary to a service-connected left knee 
disability.  In a July 2003 rating decision, the RO denied 
the veteran's claims.  In September 2003 the RO received the 
veteran's Notice of Disagreement with the decisions on these 
issues.  Because no Statement of the Case (SOC) has been 
provided on either of these issues, the veteran has not had 
an opportunity to perfect an appeal.  In a case in which a 
claimant has expressed timely disagreement in writing with a 
rating action of the RO, an appeal has been initiated, and 
the RO must issue a statement of the case.  The Board must 
remand these issues to the RO for that purpose.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding 
that where a notice of disagreement is received by VA, the 
appellate process has commenced and the appellant is entitled 
to a Statement of the Case on the issue).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Obtain VA records of treatment of the 
veteran, from May 2001 to May 2002 and 
from October 2003 to the present.  All 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records and 
responses with the claims file.

2.  Provide a VA joints examination and a 
VA scars examination to the veteran to 
evaluate the severity of his service-
connected left knee disability, including 
any surgical scars.

The claims folder, including the reports 
of VA joints examinations in September 
2001 and April 2003, should be made 
available to the examiner for review 
before the examination.  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.

All relevant inquiries on the examination 
worksheets must be completed.  X- rays 
and/or other diagnostic studies should be 
done, as deemed appropriate by the 
examiner.

3.  With regard to the veteran's claim of 
entitlement to an initial disability 
rating in excess of 20 percent for 
degenerative joint disease of the left 
knee, after the development requested 
above has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.  The SSOC 
should set forth all pertinent laws and 
regulations, including the old and 
amended rating criteria for scars, and 
should include a discussion of the 
application of those laws and regulations 
to the evidence.  (Further, any VA 
General Counsel Opinions, such as 
VAOPGCPREC 9-98 and VAOPGCPREC 9-2004 
(Sept. 17, 2004), should be considered if 
applicable.)  Thereafter, the case should 
be returned to the Board, if in order.

4.  Regarding the issues of entitlement 
to service connection for a left hip 
disability, claimed as secondary to a 
service-connected left knee disability, 
and entitlement to service connection for 
a retained metal object in the left leg, 
claimed as secondary to a service-
connected left knee disability, furnish a 
statement of the case (SOC) to the 
veteran and his representative and give 
them the opportunity to respond thereto.  
The SOC should set forth all pertinent 
laws and regulations, and should include 
a discussion of the application of those 
laws and regulations to the evidence.

If any claim remains denied, notify the 
veteran and his representative of the 
time limit within which an adequate 
substantive appeal must be filed and of 
the requirements for an adequate 
substantive appeal in order to perfect an 
appeal of the issue(s).

If, and only if, a timely and adequate 
substantive appeal is received, the 
claim(s) should then be returned to the 
Board for further review, as appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


